NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS
                                                                          SEP 08 2016
                            FOR THE NINTH CIRCUIT
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS



WENDY J. PAULUK, Psy.D, individually            No. 14-15027
and as personal representative of the
proposed Estate of Daniel Pauluk; JAIME         D.C. No.
L. PAULUK; CHRISSY J. PAULUK,                   2:07-cv-01681-PMP-VCF
                                                District of Nevada,
              Plaintiffs-Appellees,             Las Vegas

 v.
                                                ORDER
GLENN SAVAGE, an individual;
EDWARD WOJCIK, an individual,

              Defendants-Appellants.


Before: NOONAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       This court’s Memorandum Disposition filed February 29, 2016, and reported

at 641 Fed. Appx. 756, is withdrawn, and is replaced by the attached Opinion and

Dissents. With the filing of the new Opinion, the panel has voted to deny the

petition for rehearing en banc.

       Subsequent petitions for rehearing and petitions for rehearing en banc may

be filed.